                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KATRINA HARTLEY,                                          CIVIL ACTION
               Plaintiff,

               v.

 THE BOEING COMPANY,                                       NO. 19-373
               Defendant.

                                          ORDER

       AND NOW, this 30th day of September, 2019, upon consideration of Defendant The

Boeing Company’s Motion for Summary Judgment and briefing in support (ECF No. 21),

Plaintiff Katrina Hartley’s response (ECF No. 22), and Defendant’s reply thereto (ECF No. 23),

IT IS ORDERED that the Motion is DENIED.

                                                   BY THE COURT:


                                                   /s/Wendy Beetlestone, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
